Citation Nr: 0519110	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-42 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently assigned a 50 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2004, which granted service connection for PTSD, and 
assigned a 30 percent rating.  A Decision Review Officer 
rating decision of November 2004 increased the rating to 50 
percent.  In June 2005, the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).


FINDING OF FACT

PTSD produces occupational and social impairment, with 
deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his symptoms of PTSD warrant a 
rating higher than 50 percent.  

The evidence shows that the veteran, who enlisted in the U. 
S. Navy shortly after his 17th birthday, served in the 
Pacific Theatre of Operations during World War II.  He was 
involved the Liberation of the Philippines, among other 
campaigns.  His claim for service connection for PTSD was 
received in June 2003, and the current appeal ensues from the 
original grant of service connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

According to the general rating formula, a mental disorder is 
rated 30 percent when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

VA outpatient treatment records dated from April to June 2003 
show that the veteran was evaluated for complaints of anxiety 
and depression, and found to have symptoms of PTSD, which was 
subsequently diagnosed.  In an April 2003 evaluation, he 
reported intrusive thoughts, anxiety, and irritability.  He 
had a depressed mood and an anxious, depressed affect.  The 
global assessment of functioning (GAF) was 40.  

In January 2004, he underwent a VA psychiatric examination.  
Mental status examination disclosed impairment in short-term 
memory and concentration.  His speech was slow.  His mood was 
observed to be depressed, and his affect was flat.  He also 
had chronic sleep impairment.  He reported frequent intrusive 
thoughts, nightmares, and flashbacks.  He said that he was 
socially isolated, and avoided reminders of his wartime 
experiences.  The diagnosis was PTSD, and the examiner opined 
that the veteran was moderately impaired due to PTSD 
symptoms, and assigned a GAF of 51.

At his hearing before the undersigned in June 2005, the 
veteran provided testimony regarding his PTSD symptoms, and 
their effect on his daily life.  

The veteran does not exhibit deficiencies in judgment or 
thinking, nor does he express suicidal ideation; obsessional 
rituals, near-continuous panic, spatial disorientation, or 
neglect of personal appearance and hygiene.  However, the 
criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather 
are examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).  Other symptoms, and the 
effect of those symptoms on the claimant's social and work 
situation, must also be considered.  Id.  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.  

The evidence shows symptoms of PTSD such as anxiety, 
nightmares, sleep difficulties, and intrusive thoughts.  He 
has a depressed mood, slow speech, and a flat or depressed 
affect.  As described by the veteran, at his hearing, his 
symptoms affect his ability to function independently, 
appropriately and effectively.  Particularly in view of the 
veteran's demeanor as observed at that time, the Board finds 
his testimony credible.  

While the VA examiner in January 2004 estimated the veteran's 
GAF score to be 51, reflective of moderate impairment, the 
outpatient treatment records show that in May 2003, his GAF 
was estimated to be 40.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
While a 51-60 GAF score indicates moderate symptoms, a GAF 
score of 40 reflects major impairment in several areas, such 
as work, family relations, judgment, thinking, or mood.  

Thus, taken as a whole, the Board finds the evidence is 
approximately balanced as to whether or not the veteran meets 
the criteria for a 70 percent rating for PTSD.  Applying the 
benefit-of-the-doubt rule in his favor, the Board finds his 
PTSD is 70 percent disabling, and an increased rating for 
PTSD, to the 70 percent level, is granted.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The veteran's symptoms of PTSD are not of such severity as to 
warrant a 100 percent rating, as he does not have any of the 
listed symptoms which exemplify a 100 percent rating, such as 
gross impairment in thought processes, persistent delusions 
or hallucinations, or grossly inappropriate behavior nor are 
his symptoms comparable to such symptoms.  The preponderance 
of the evidence is against a 100 percent rating.  See 38 
U.S.C.A. § 5107(b);  Ortiz; Gilbert.   

The symptoms reflective of a 70 percent rating have been 
present throughout the appeal period, and the facts do not 
warrant an even higher evaluation for any specific period of 
time during the appeal period.  See Fenderson v. West, 12 
Vet.App. 119 (1999).     

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA also requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  

In a letter dated in July 2003, prior to the March 2004 
rating action on appeal, the RO informed the veteran of the 
evidence necessary to substantiate his service connection 
claim, and of his and VA's respective obligations to obtain 
specified different types of evidence.  In March 2004, the 
service connection claim was granted; the veteran's appeal of 
the rating assigned is a "downstream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide separate 38 U.S.C.A. § 5103(a) notice 
with regard to "downstream" issues, where the notice was 
provided in connection with the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).  
Nevertheless, in a letter dated in May 2004, the RO informed 
the veteran of the evidence necessary to substantiate his 
higher rating claim, and of his and VA's respective 
obligations to obtain specified different types of evidence.  
The May 2004 letter asked the veteran to submit any evidence 
in his possession pertaining to the claim.  The veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  VA medical records have been 
received, and an examination was provided.  The veteran 
testified at a Travel Board hearing before the undersigned in 
June 2005.  At that time, it was indicated by the veteran 
that he received his treatment at the VA, and VA medical 
records have been obtained.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


ORDER

A 70 percent evaluation, but no higher, for PTSD is granted.




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


